Citation Nr: 1516992	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  11-29 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for post-traumatic distress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Risberg, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1972 to September 1974 and from January to March 1991.  The Veteran also served in the Army Reserve for nearly twenty years.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied the Veteran's claim of service connection for post-traumatic distress disorder (PTSD).

The Board has broadened the Veteran's claim to include both PTSD and other acquired psychiatric disorders.  In pursuing his claim, the Veteran specifically claimed service connection for PTSD.  A review of the record, including the Veteran's VA treatment records and SSA records, reveals that a diagnosis of depression has been provided.  In view of this information, it is appropriate to broaden his claim for PTSD to a claim for an acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In addition to the paper claims file, the Board has reviewed the Veteran's electronic claims files (in both Virtual VA and the Veterans Benefits Management System (VBMS)).  Additional documents associated with the Veteran's electronic claims file have been reviewed and are either duplicative of evidence of record or do not pertain to the issue on appeal.


FINDINGS OF FACT

1.  An unappealed September 2009 rating decision denied service connection for PTSD on the basis that Veteran did not have a current diagnosis of PTSD and the available evidence was insufficient to verify the Veteran's claimed in-service stressors.

2.  The evidence received since the September 2009 rating decision as to the issue of service connection for an acquired psychiatric disorder is material and not redundant of facts previously considered.  

3.  The evidence does not show a current diagnosis of PTSD.

4.  The Veteran has not presented a verified or verifiable in-service stressor on which a diagnosis of PTSD can be based. 

5.  The Veteran was diagnosed with depression in March 2004.

6.  Depression or other acquired psychiatric disorders were not manifested during service or to a compensable degree within the first year after discharge from service and are not shown to be caused or aggravated by service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to cure a prior evidentiary defect and the claim of service connection for an acquired psychiatric disorder to include PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  The criteria for establishing entitlement to service connection for PTSD have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2013).

3.  The criteria for establishing entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include depression, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). 

The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that in cases, as here, involving petitions to reopen previously denied unappealed claims, VA must both notify a claimant of the evidence and information necessary to reopen the claim and of the evidence and information necessary to establish entitlement to the underlying benefit being sought, i.e., service connection.  To satisfy this requirement, VA adjudicators are required to look at the bases for the denial in the prior decision and provide the claimant a notice letter describing what evidence would be necessary to substantiate those elements required to establish entitlement to service connection that were found insufficient in the previous denial.  VA's Office of General Counsel 

issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial.  VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).

In this case, in December 2008, a VCAA letter was sent to the Veteran prior to the appealed September 2009 rating decision.  The letter notified the Veteran of the criteria for establishing entitlement to service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  Moreover, the letter explained how VA determines the disability rating and effective date of a disability once service connection has been established.  Then in January 2011, prior to the February 2011 rating decision reopening the Veteran's PTSD claim but denying service connection, the RO sent the Veteran a letter describing what evidence would be necessary to substantiate those elements required to establish entitlement to service connection that were found insufficient in the previous denial.  As a result, the Board finds that VA's duty to notify, including the VA's obligations under Kent v. Nicholson, have been met. 

Regarding VA's statutory duty to assist in claims development, the record reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claim.  Pertinent medical evidence associated with the claims files consists of service treatment records, and SSA, VA and private treatment records.  VA attempted to verify the Veteran's alleged in-service non-combat stressors.  These efforts were unsuccessful and, in a February 2011 memorandum, the RO made a formal finding that despite exhaustive attempts to develop the evidence, there was insufficient information to verify the Veteran's alleged PTSD stressors. 

The Veteran has not been afforded a VA examination in order to address the nature and etiology of his acquired psychiatric disorder.  The VA must provide a medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an 

event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).

Here, there is evidence of a post-service diagnosis of, and treatment for, depression, but there is no competent and credible evidence of these disorders in service or for many years thereafter, no credible evidence of an event or injury resulting in these current disorders, nor any credible evidence that these disorders may be associated with the Veteran's active service.  Because the Veteran has not presented a prima facie case for service connection for an acquired psychiatric disorder, a remand for an examination and opinion is not required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 (2004) (per curiam).

II. New and Material Evidence

In a September 2009 rating decision, the RO originally denied the claim for service connection for PTSD.  The Veteran did not file an notice of disagreement within the one-year time limit prescribed by 38 U.S.C.A § 7105(b) (West 2002 & Supp. 2013).  Thus, the Board finds that the September 2009 rating decision was final.  38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

In December 2010, the Veteran filed a claim to reopen his PTSD claim, and in a February 2011 rating decision, the RO reopened the claim but denied it on the merits.  Following the Veteran's filing of a notice of disagreement, the RO issued a statement of the case in September 2011.  The Veteran then perfected his appeal by 

filing a VA Form 9, Appeal to Board of Veterans' Appeals, in November 2011.  As a result, the issue of whether the September 2009 rating decision should be reopened is before the Board.  The Board notes that it reviews the reopening of a claim on a de novo basis.  

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.   38 C.F.R. § 3.156(a).  The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold.  Shade v. Shinseki, 24 Vet. App 110 (2010). 

In this case, the Veteran was previously denied service connection for PTSD in a September 2009 rating decision.  The Veteran's claim was denied in part because he did not have a current diagnosis of PTSD.  

In January 2012, the RO received SSA records documenting a diagnosis of depression in March 2004, ongoing treatment, and a grant of Social Security Disability Insurance (SSDI) benefits based in part on the Veteran's depression.  As noted above, under Clemons v. Shinseki, claims for PTSD must be construed to include other acquired psychiatric disorders.  23 Vet. App. 1 (2009).  As a result, the Veteran's PTSD claim encompasses depression.  When defining the Veteran's 

claim in this broader manner, the SSA records are new as they were not before the RO in September 2009, and are material as they directly relate to whether the Veteran has a current acquired psychiatric disorder, an element of service connection found lacking in the September 2009 rating decision.  Accordingly, the Board finds that the Veteran has submitted new and material evidence, and his claim for service connection for an acquired psychiatric disorder is reopened.  38 C.F.R. § 3.156(a) (2013).


III. Entitlement to Service Connection

Applicable Laws and Regulations 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

If a chronic disorder such as psychosis is manifest to a degree of 10 percent or more within one year after separation from service, the disorder may be presumed to have been incurred in service.   See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Generally, in order to prove service connection, there must be competent, credible evidence of: (1) a current disability; (2) in-service incurrence or aggravation of an injury or disease; and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Establishing service connection for PTSD generally requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service 

stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2013); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

The Veteran in this case has not asserted, and the evidence of record does not show, that he was diagnosed with PTSD or any other psychiatric disorder during service, and the evidence does not show that he engaged in combat, so the provisions of 38 C.F.R. § 3.304(f)(1)-(2) are not for consideration.

If the veteran did not serve in combat, or if the claimed stressor is not related to combat, there must be independent evidence to corroborate a veteran's statement as to the occurrence of the claimed stressor.  See Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  Generally, the veteran's testimony alone cannot establish the occurrence of a non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166   (1996).
  
When there is a proximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013). To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

When the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply.  Gilbert; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Evidence and Analysis 

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or 

obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In this case, the Veteran asserts that his acquired psychiatric disorder was incurred or aggravated in service by the stress of witnessing a Bradley fighting vehicle roll over and kill two soldiers at Fort Knox, Kentucky.  Although the Veteran states that he witnessed the accident and stood guard at the scene until investigators from Georgia arrived, a detailed investigative report from February 1988 by the Army Criminal Investigation Division does not mention the Veteran or Specialist Bradshaw, who the Veteran asserts guarded the scene with him.  Further, the Veteran first asserted the accident occurred in September/October 1988, and later asserted it occurred in September/October 1990, while the accident actually occurred in January 1988.  Despite a diligent search, there are no records establishing that the Veteran was at Fort Knox or at the scene of the accident in January 1988.    

The Veteran also asserts that his acquired psychiatric disorder was incurred or aggravated by a battery blowing up in a soldier's face.  The Veteran, however, has failed to clarify the circumstances surrounding the alleged incident, despite requests from the RO, and so the occurrence and details of the alleged incident are unknown.

Other than the alleged battery incident and the incident at Fort Knox, the Veteran provides no basis for the incurrence or aggravation of an acquired psychiatric disorder in service.  The Veteran does not allege that he manifested symptoms of depression, PTSD, or another psychological disorder during service, or that he sought treatment for such a disorder.  Further, Army medical examinations in August 1983, October 1988, March 1991, and December 1995, all found the Veteran to be in normal psychological condition, and the Veteran never listed 

psychological problems as an issue on his reports of medical history.  Although, the Veteran tested positive on a PTSD screen at a VA hospital in Lexington, Kentucky in July 2007, there was no diagnosis of PTSD and no discussion of any manifestations in service.    

VA records show that the Veteran first sought professional psychological care at the VA hospital in Lexington, Kentucky in March 2004.  In his initial assessment at VA, the Veteran was diagnosed with depression, however, there was no mention of any in-service incidents relating to his depression.  In addition, a March 2008 progress note recorded that the Veteran stated his depression began when he stopped working in May 2005.  Further, a May 2011 VA mental health note recorded that the Veteran stated mental health counseling is a waste of time and he is "only coming to bolster his compensation claim."  Although, VA records from 2004 until October 2011 show the Veteran receiving treatment for depression, including prescription drugs, the only statement linking his depression to service is a June 2010 mental health note, recording that the Veteran said he drank "to forget the military."  The same note, however, also stated that the week before the Veteran said he drank to "deal with everyday life."  SSA records show that the Veteran was granted SSDI benefits in August 2010 with an effective date in August 2007, after previously being denied benefits in November 2004.  In preparation for his SSA adjudication, the Veteran was examined by two state doctors in November 2006, both of whom diagnosed him with depression, but found he only had mild functional limitations.  Neither examination mentions any relationship between the Veteran's depression and his in-service experiences.   

With respect to whether service connection is warranted for PTSD, the Board finds that it is not. The first requirement for any service connection claim is medical evidence diagnosing PTSD.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer  v. Derwinski, 3 Vet. App. 223 (1992).  Absent evidence demonstrating the presence of a current disability, service connection for PTSD must be denied.  Here, there is no competent medical evidence of a current diagnosis of PTSD.


In addition to the lack of a diagnosis, the Veteran's alleged stressors are unverified.  The Board acknowledges that the Veteran is claiming PTSD based on non-combat incidents during service.  However, an exhaustive review of the Veteran's service records and the claims file finds no record or other corroborating evidence that the Veteran witnessed the incident at Fort Knox, or witnessed a battery blow up in a fellow soldier's face.  Thus, even if the Veteran had a PTSD diagnosis, his alleged stressors are unverified, and the diagnosis of PTSD would not be based on any verified in-service stressor. 

The Board has considered the Veteran's claim that he has PTSD related to his service.  However, as a layperson, the Veteran is not competent to give a medical opinion on diagnosis, causation, or aggravation of a medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998).  The Board acknowledges that the Veteran is competent to give evidence about what he experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Therefore, the Veteran can testify to that which he is competent to observe, such as depression, but he is not competent to provide a medical diagnosis for PTSD or to relate PTSD medically to his service.

The Board concludes that PTSD was not incurred in or aggravated by service.  As the preponderance of the evidence is against the claim for service connection, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In regard to the etiology of any other acquired psychiatric disorders, the Veteran was diagnosed with depression in March 2004 and has been treated at the VA since that time.  Although the Veteran now contends his depression is related to in-service experiences, witnessing an accident at Fort Knox and a battery blowing up in a 

fellow soldier's face, there is no record of the battery incident taking place or of the Veteran being present at the Fort Knox accident, and the Veteran did not mention the alleged events as a cause of PTSD or depression prior to filing his claim for benefits in December 2008.

The Board is not required to accept a veteran's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  However, the Board is obligated to evaluate the probative value of all medical and lay evidence.  Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Accordingly, the Board has carefully considered the probative value of the lay evidence offered by the Veteran in the form of his correspondence to VA.

The veteran is competent to report about factual matters about which he had firsthand knowledge, including traumatic experiences during service.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Similarly, a layperson is generally considered to be competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

Although the Veteran is competent to provide testimony in regards to the onset of his symptomatology, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the 

absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board finds in this case that the Veteran's unsupported account of events in service, including witnessing an accident at Fort Knox and a battery blow up in a fellow soldier's face, is not credible.  The Veteran first asserted the accident at Fort Knox occurred in September/October 1988, and later asserted it occurred in September/October 1990, while the accident actually occurred in January 1988.  The Veteran never reported the Fort Knox accident or the battery incident as a cause of his depression from when he initially sought treatment for depression in March 2004 until he filed his claim for VA benefits in December 2008.  Further, a March 2008 progress note recorded that the Veteran stated his depression began when he stopped working in May 2005, and a May 2011 VA mental health note recorded that the Veteran stated mental health counseling is a waste of time and he is "only coming to bolster his compensation claim."  The Veteran's inability to recall the date of the accident at Fort Knox, his failure to mention the alleged Fort Knox and battery incidents during more than four years of treatment prior to filing his claim for VA benefits, and his statements that his depression was caused by being out of work and he only attends mental health counseling to bolster his claim for benefits are all highly probative evidence against his claim.  In addition to this probative evidence against the Veteran's claim, there is a complete lack of contemporaneous medical evidence to support his lay claims, as Army medical examinations in August 1983, October 1988, March 1991, and December 1995, all found the Veteran to be in normal psychological condition, and the Veteran never listed psychological problems as an issue on his reports of medical history.  In light of the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran experienced depression or manifested other symptoms of an acquired psychiatric disorder in service, whether based on the alleged accident at Fort Knox and the alleged battery incident, or any other events or incidents.  As such, there is no event or incident of service, which is related to any current acquired psychiatric disability, including depression. 

Based on the evidence and analysis above, the Board finds that a diagnosis of PTSD is unwarranted.  Further, the Board finds that other acquired psychiatric disorders suffered by the Veteran, including depression, are not etiologically related to service.  Accordingly, the criteria for service connection are not met and the claim must be denied. 

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

1.  Service connection for PTSD is denied.

2.  Service connection for an acquired psychiatric disorder besides PTSD, including depression, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


